Title: Report of the Georgia Land Commissioners, 14 February 1803 (Abstract)
From: Georgia Land Commissioners
To: 


14 February 1803, Washington. Describes the land in the Mississippi Territory disputed by South Carolina and Georgia and the land grant practices of Spain and Great Britain in the region. Defines the criteria for confirming grants as given in the articles of agreement and cession between the U.S. and Georgia. Lists the classes of claims derived from Spanish or British land grants, or from occupancy, which are not covered by the agreement between the U.S. and Georgia. Also notes the claims of a group of people from Connecticut who moved to the Mississippi in 1774 and left after the Spanish conquest in 1781. Suggests measures to confirm the titles of the several classes and subclasses of claimants under the preceding categories and sets a year’s limit for submitting claims. Discusses and rejects the claims of the South Carolina Yazoo Company, the Virginia Yazoo Company, and the Tennessee Company for grants made under the Georgia act of 21 Dec. 1789. Reviews sales made under the Georgia act of 7 Jan. 1795 to the Georgia Company, the Georgia Mississippi Company, the Upper Mississippi Company, and the Tennessee Company. Describes the subsequent sale of the Georgia Mississippi Company lands to the New England Mississippi Company and the present status of all claims. Notes that the 1795 act was repealed on 13 Feb. 1796 on grounds of fraud. Encloses documents leading the Georgia legislature to repeal the act. States that large sections of the land had been given to members of the earlier legislature on terms allowing for payment at a later date. States the belief that titles of claimants under the 1795 act are unsupportable but notes that the interest of the U.S. and the tranquillity of future settlers on the land make a compromise expedient. Suggests a plan for indemnifying claimants under the above four companies, with land or both interest- and non-interest-bearing certificates, provided certain conditions regarding deeds and claims are fulfilled. Establishes a year’s time limit for submission of these claims to the secretary of state.
 

   
   Ms (DNA: RG 46, Reports and Communications Submitted to the Senate, 7A-F8). 39 pp. In a clerk’s hand, signed by JM, Albert Gallatin, and Levi Lincoln. Printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:132–35.



   
   The several enclosures, marked A through L, with various subgroupings and excluding items marked H, I, and J, are printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:135–58.


